Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's responses to Applicant's remark
Applicant’s arguments, see Remarks, filed 01/27/2021, and in light of Applicant’s
amendments have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious steps of: (b) while moving the container, viewing a display device showing a field of view corresponding to at least a portion of the enclosed area of the cage assembly when the gangway is in the working position; and (c) stopping movement of the container when the top hatch cover is in a selected location within the enclosed area of the cage assembly, wherein the display device has target indicia thereon and step (c) involves aligning the top hatch cover with the target indicia, in combination with all the limitations recited on claim 1.

Regarding claims 2-5 ad 7-9, are allowable because they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697